 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10
11   JANE DOE,                         )          3:18-cv-00428-LRH-WGC
                                       )
12                  Plaintiff,         )
                                       )
13                                     )
     vs.                               )
14                                     )
     CARSON CITY, et al.,              )          and related case
15                                     )
                    Defendants.        )
16   _________________________________ )
     JOHN DOE I, et al.,               )
17                                     )
                    Plaintiffs,        )          3:18-cv-00538-HDM-WGC
18                                     )
                                       )
19   vs.                               )
                                       )
20   CARSON CITY,                      )
                                       )          REASSIGNMENT ORDER
21                  Defendant.         )
                                       )
22   _________________________________ )
23
          The presiding District Judges in these actions have reviewed
24
     cases   3:18-cv-00428-LRH-WGC   and       3:18-cv-00538-HDM-WGC   and   have
25
     individually and collectively determined          that these actions are
26
     related and that there is good cause to reassign them to one District
27
     Judge pursuant to Local Rule 42-1.         Additionally, reassignment will
28


                                           1
 1   promote judicial efficiency and will not result in prejudice to the
 2   parties.
 3        Accordingly, it is hereby ordered that Case No. 3:18-cv-00538-
 4   HDM-WGC is reassigned to District Judge Larry R. Hicks, to whom the
 5   earlier filed case, No. 3:18-cv-00428-LRH-WGC, was assigned.
 6        DATED: This 20th
                       __ day of March, 2019.
 7
 8   ______________________________        ______________________________
     LARRY R. HICKS                        HOWARD D. MCKIBBEN
 9   UNITED STATES DISTRICT JUDGE          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       2
